      Case 3:13-cr-00015-SMR-SBJ Document 325 Filed 01/25/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF IOWA
                                  AT DAVENPORT

UNITED STATES OF AMERICA,                     )
                                              )
      Plaintiff,                              ) Case No. 3:13-cr-15
                                              )
vs.                                           )
                                              )
                                              ) APPEARANCE
ANGELO PETER EFTHIMIATOS,                     )
                                              )
      Defendant.                              )

       COMES NOW, Andrea D. Mason of Keegan, Tindal, & Mason, and enters her appearance

on behalf of Defendant Angelo Peter Efthimiatos.

                                                   Respectfully submitted,

                                                   /s/ Andrea D. Mason
                                                   Andrea D. Mason
                                                   Keegan, Tindal, and Mason
                                                   2322 E. Kimberly Rd., Ste. 100E
                                                   Davenport, IA 52807
                                                   Telephone: (319) 887-6900
                                                   Facsimile: (319) 688-2754
                                                   Email: andrea@keeganlegal.com

                                                   ATTORNEYS FOR DEFENDANT
                                                   ANGELO PETER EFTHIMIATOS


                                      Certificate of Service
The undersigned certifies that the foregoing instrument was electronically filed on January 25,
2019, with the Clerk of Court using the CM/ECF system, which will send notification of such
filing to all parties to the above cause and to each of the attorneys of record herein at their
respective addresses disclosed on the pleadings.

                                                   /s/ Andrea D. Mason
